Case 1:19-cv-01197-LO-TCB Document 126 Filed 09/15/20 Page 1 of 2 PageID# 1602



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


   United States of America,

                          Plaintiff,

            V.



   Edward Snowden,
                                                             Civil Action No. l:19-cv-1197
                          Defendant,                         Hon. Liam O'Grady
   and


   Macmillan Publishing Group,LLC d/b/a
   Henry Holt and Company,et al.,

                          Relief-Defendants.


                                             ORDER

         This matter comes before the Court on Plaintiff United States and Defendant Edward

Snowden's Joint Motion to Extend Time. Upon consideration of the motion, and for good cause
shown, it is hereby:

         ORDERED that the motion is GRANTED. The parties' time to complete any
discussions regarding a possible stipulated judgment is extended by seven days, through and
including September 18,2020. It is ftuther

         ORDERED that, if the parties do not file a stipulated proposed judgment on or before

September 18,2020:

       (1) The United States shall file its motion for summary judgment on the question of
            remedies and accompanying memorandum in support thereof on or before September
            18,2020;
Case 1:19-cv-01197-LO-TCB Document 126 Filed 09/15/20 Page 2 of 2 PageID# 1603
